ORDER

PER CURIAM.
Appellant P.P. appeals the trial court’s termination of her parental rights to her two children, F.AW. and P.L.W., claiming that the trial court’s ruling was against the weight of the evidence. We find that the trial *456court’s order terminating P.P.’s parental rights was supported by substantial competent evidence and was not against the weight of the evidence. Because a published opinion would have no precedential value, we affirm by this summary order and have furnished the parties with a memorandum setting forth our reasoning.
Judgment affirmed. Rule 84.16(b).